--------------------------------------------------------------------------------

Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

            This Restricted Stock Unit Award Agreement (the “Agreement”) is
entered into as of September 3, 2019 (the “Award Date”) by and between SunOpta
Inc., a Canadian corporation (the “Company”), and Scott Huckins (the
“Recipient”).

            IN CONSIDERATION of the mutual covenants and agreements set forth in
this Agreement, the parties agree to the following:

            1.        Award and Terms of Restricted Stock Units. The Company
awards to the Recipient 173,319 restricted stock units (the “Award”), subject to
the restrictions, terms and conditions set forth in this Agreement and the
Employment Agreement. This Award is not, and shall not be deemed to be, granted
under or subject to the terms of the Company’s Amended 2013 Stock Incentive Plan
or any other plan. This Award is granted pursuant to the terms of the Executive
Employment Agreement dated August 30, 2019 between the Company and the Recipient
(the “Employment Agreement”) and in the event of any inconsistency between this
Agreement and the Employment Agreement as to timing of vesting or any other
provision, the terms of the Employment Agreement shall control and apply.

                        (a)        Rights under Restricted Stock Units. A
restricted stock unit (an “RSU”) represents the unfunded, unsecured right to
require the Company to deliver to the Recipient one common share of the Company
(“Common Shares”) for each RSU.

                        (b)        Vesting Dates. The RSUs awarded under this
Agreement shall initially be 100% unvested and subject to forfeiture. One-third
of the RSUs shall vest on each of the first three (3) anniversaries of the Award
Date (each, a “Vesting Date”) if the Recipient is an employee of the Company on
that Vesting Date and has been employed by the Company continuously from the
Award Date to that Vesting Date.

                        (c)        Termination of Employment. Except as provided
in (i), (ii) and (iii) below and the Employment Agreement, if Recipient’s
employment by the Company is terminated at any time prior to the final Vesting
Date, the Recipient shall not be entitled to receive any shares underlying any
RSUs that are not vested as of the date of termination.

            (i)        Total Disability. If the Recipient’s employment with the
Company is terminated at any time prior to the final Vesting Date because of
Total Disability (as defined in the Employment Agreement), all unvested RSUs
shall immediately vest upon the determination of Total Disability and be settled
in accordance with the terms of this Agreement.

            (ii)        Death. If the Recipient’s employment with the Company is
terminated at any time prior to the final Vesting Date because of death, all
unvested RSUs shall immediately vest as of the date of death and be settled in
accordance with the terms of this Agreement.

            (iii)        Termination without Cause. If the Recipient’s
employment by the Company is terminated by the Company without Cause at any time
prior to the final Vesting Date, the RSUs shall be treated in accordance with
Section 5.3 of the Employment Agreement. If a Release is not executed by the
Recipient in accordance with the Employment Agreement or any other applicable
provision of the Employment Agreement is not complied with by the Recipient
prior to the effective date of the Release, the Recipient shall not be entitled
to receive any shares underlying any RSUs that are not vested as of the date of
employment termination. For the purposes of this Agreement, “Cause,” and
“Release” shall have the meanings set forth in Employment Agreement.

--------------------------------------------------------------------------------

                        (d)        Restrictions on Transfer. The Recipient may
not sell, transfer, assign, pledge or otherwise encumber or dispose of the RSUs
subject to this Agreement. The Recipient may designate beneficiaries to receive
any Common Shares to which the Recipient is entitled under this Agreement if the
Recipient dies before delivery of such Common Shares by so indicating on a form
supplied by the Company. If the Recipient fails to designate a beneficiary, such
Common Shares shall be delivered as directed by the personal representative of
the Recipient’s estate.

                        (e)        No Voting Rights or Dividends. The Recipient
shall have no rights as a shareholder with respect to the RSUs or the Common
Shares underlying the RSUs until the underlying Common Shares are issued to the
Recipient. The Recipient will not be entitled to receive cash payments
representing any cash dividends paid with respect to the Common Stock underlying
the RSUs.

                        (f)        Delivery Date for the Shares Underlying the
RSUs. Following each Vesting Date of the RSUs, the Company shall issue shares
underlying the vested RSUs to the Recipient on a date determined by the Company
within 60 days of such vesting; provided, however, that if the Recipient is
obligated to deliver a Release in accordance with Section 1(c)(iii) and if the
Recipient’s Termination Date (as defined and determined pursuant to the
Employment Agreement) occurs during the last 40 days of the calendar year, the
payment shall in no event be made earlier than the first business day of the
succeeding calendar year.

                        (g)        Taxes and Tax Withholding.

            (i)        The Award is subject to applicable tax withholding. Prior
to any relevant taxable or tax withholding event, as applicable, the Recipient
agrees to make adequate arrangements satisfactory to the Company to satisfy all
federal, state, provincial and other tax withholding obligations. In this
regard, the Recipient authorizes the Company and its agents, at their
discretion, to satisfy applicable withholding obligations by one or a
combination of the following:

            (1)        withholding from the Recipient’s other cash compensation
paid by the Company; or

            (2)        withholding from proceeds of the sale of Common Shares
acquired upon vesting/settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company on the Recipient’s behalf
pursuant to this authorization; or

            (3)        withholding in Common Shares to be issued upon
vesting/settlement of the RSUs.

2

--------------------------------------------------------------------------------

            (ii)        If the withholding obligation is satisfied by
withholding Common Shares, for tax purposes the Recipient will be deemed to have
been issued the full number of Common Shares subject to the vested RSUs,
notwithstanding that a number of the Common Shares are held back solely for the
purpose of satisfying the withholding.

            (iii)        The Recipient agrees to pay to the Company any amount
the Company may be required to withhold as a result of this award that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares if the Recipient fails
to comply with these obligations.

            (iv)        The Recipient acknowledges and agrees that no election
under Section 83(b) of the Internal Revenue Code of the United States can or
will be made with respect to the RSUs.

                        (h)        Stock Splits, Stock Dividends. If the
outstanding Common Shares of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any stock split, combination of shares,
dividend payable in shares, recapitalization or reclassification, appropriate
adjustment shall be made by the Company in the number and kind of shares subject
to the RSUs so that the Recipient’s proportionate interest before and after the
occurrence of the event is maintained. Securities issued in respect of or
exchanged for shares issued hereunder that are subject to restrictions
(including vesting and forfeiture provisions) shall be subject to similar
restrictions unless otherwise determined by the Board of Directors in its
discretion. Notwithstanding the foregoing, the Company shall have no obligation
to affect any adjustment that would or might result in the issuance of
fractional shares, and any fractional shares resulting from any adjustment may
be disregarded or provided for in any manner determined by the Company. Any such
adjustments made by the Company shall be conclusive.

                        (i)        Mergers, Etc. If, while any unvested RSUs are
outstanding, there shall occur a merger, consolidation, amalgamation or plan of
exchange, in each case involving the Company pursuant to which outstanding
Common Shares are converted into cash or other stock, securities or property
(each, a “Transaction”), the Board of Directors, may, in its sole discretion,
provide that the unvested RSUs shall be treated in accordance with any of the
following alternatives:

            (i)        The RSUs shall be converted into restricted stock units
to acquire stock of the surviving or acquiring corporation in the Transaction
(with the vesting schedule applicable to the RSUs continuing with respect to the
replacement award, unless otherwise accelerated as determined by the Board of
Directors in its sole discretion), with the amount and type of shares subject
thereto to be conclusively determined by the Board of Directors, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by holders of shares following the Transaction, and disregarding
fractional shares;

3

--------------------------------------------------------------------------------

            (ii)        The RSUs shall be cancelled effective immediately prior
to the consummation of the Transaction, and, in full consideration of the
cancellation, the Company or the surviving or acquiring company shall pay to the
Recipient at the time the RSUs would otherwise have vested (unless otherwise
accelerated by the terms of the Employment Agreement or as determined by the
Board of Directors in its sole discretion), with payment subject to continued
employment of the Recipient by the Company or any acquiring or surviving company
through such vesting date, an amount in cash, for each unvested RSU, equal to
the value, as determined by the Board of Directors, of the Common Shares subject
to the unvested RSUs, taking into account the relative values of the companies
involved in the Transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by holders of Common Shares
following the Transaction or other consideration paid in the transaction to
holders of Common Shares; or

            (iii)        The RSUs shall become vested in full and all unissued
shares subject to the RSUs shall be issued immediately prior to the consummation
of the Transaction.

            In the event the Board of Directors opts that the remaining RSUs
shall be treated in accordance with (i) above, then the surviving or acquiring
corporation in the Transaction must agree to all relevant provisions of the
Employment Agreement pertaining to the RSUs.

            2.        Miscellaneous.

                        (a)        Entire Agreement; Amendment. This Agreement
and the Employment Agreement constitute the entire agreement of the parties with
regard to the subjects hereof and may be amended only by written agreement
between the Company and Recipient.

                        (b)        Electronic Delivery. The Recipient consents
to the electronic delivery of any prospectus and any other documents relating to
this Award in lieu of mailing or other form of delivery.

                        (c)        Rights and Benefits. The rights and benefits
of this Agreement shall inure to the benefit of and be enforceable by the
Company’s successors and assigns and, subject to the restrictions on transfer of
this Agreement, be binding upon the Recipient’s heirs, executors,
administrators, successors and assigns.

                        (d)        Further Action. The parties agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

                        (e)        Governing Law; Jurisdiction and Venue. This
Agreement will be interpreted under the laws of the state of Minnesota,
exclusive of choice of law rules. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Minnesota.

                        (f)        Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original.

4

--------------------------------------------------------------------------------


SUNOPTA INC. RECIPIENT         By: /s/ Jeff Gough /s/ Scott Huckins Name: Jeff
Gough Scott Huckins Title: CHRO  

5

--------------------------------------------------------------------------------